DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 18-20 have been considered, but are moot in view of the new grounds of rejection.
Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,856,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US Pub. No. 2010/0023130; hereinafter Henry) in view of Natarajan et al. (US Pub. No. 2013/0172927; hereinafter Natarajan).
Henry teaches the following regarding claim 1: an implant device comprising: a base (Fig. 13) having a surface (lower surface) that mates with bone (para. 0101); and a plurality of protrusions (porous anchors) positioned on the base (Fig. 13) and extending from the surface of the base that mates with bone (Fig. 13), wherein the plurality of protrusions are porous structures to increase area for bone growth (Fig. 13; para. 0087), wherein the plurality of protrusions have respective bottom portions contacting the base (Fig. 13) and respective top portions opposite the bottom portions (Fig. 13).  
Regarding claims 1-3, 9, 11, 13, and 18, Henry teaches the limitations of the claimed invention, as described above. Henry further recites that its anchors can be provided with any desired size or shape (para. 0087). However, it does not explicitly recite that the protrusions have a tapered shape, with bottom portions that include approximately parallel side walls and top portions that have side walls that slant inward and connect at a tapered tip. Natarajan teaches that it is well-known in the art that implant anchors have a tapered shape, with bottom portions that include approximately parallel side walls and top portions that have side walls that slant inward and connect at a tapered tip (Figs. 1-4B; paras. 0024-0028), for the purpose of securely attaching the implant in place. The anchors have a wider bottom portion than top portion (Figs. 1-4B), and are made of the same material as the base (paras. 0068-0069, 0074). The plurality of tapered protrusions extend in a direction perpendicular to the surface of the base (Figs. 1-4B, where the protrusions extend outward in a vertical direction and the vertical direction is perpendicular to the base), and are tapered in the direction perpendicular to the surface of the base (Figs. 1-4B, where the protrusions taper in a vertical direction). It would have been obvious to one having ordinary skill in the art to modify the anchor shape and the implant materials of Henry, according to the teachings of Natarajan, in order to securely attach the implant in place.
Please note that the method of making or forming a device is not considered germane to the patentability of the device itself. In device claims, method limitations are considered in so far as it further defines the final structure of the claimed device. As presently worded, the scope of the method claim language fails to structurally distinguish the present application’s device from the prior art. 
Henry teaches the following regarding claim 5: the implant device of claim 1, wherein the plurality of tapered protrusions vary in porosity (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 6: the implant device of claim 1, wherein the plurality of tapered protrusions vary in porosity such that the respective bottom portions of the plurality of tapered protrusions are more porous than the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 7: the implant device of claim 1, wherein the plurality of tapered protrusions have a volume percentage of porosity vary between about 30%-70% between the respective bottom portions of the plurality of tapered protrusions and the respective top portions of the plurality of tapered protrusions (paras. 0050-0052).  
Henry teaches the following regarding claim 8: the implant device of claim 1, wherein the plurality of tapered protrusions are less porous at the respective top portions of the plurality of tapered protrusions that are inserted deeper into bone than at the respective bottom portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 9: the implant device of claim 1, wherein a porosity of the plurality of tapered protrusions increases along a length of the plurality of tapered protrusions from the respective top portions to the respective bottom portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Regarding claim 10, Henry, as modified by Natarajan, teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the values of the spaces between the protrusions. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal values of the spaces between the protrusions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the values of the spaces between the protrusions, would have been obvious at the time of applicant's invention in view of the teachings of Henry and Natarajan. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Henry teaches the following regarding claim 12: the implant device of claim 1, wherein the implant device is one integral component (Fig. 13), and the base and the plurality of tapered protrusions are manufactured as one piece.  
Henry teaches the following regarding claim 13: the implant device of claim 1, wherein the base also is a porous structure (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 18: an implant device comprising: a base (Fig. 13) having a surface (lower surface) that mates with bone; and a plurality of protrusions (porous anchors) positioned on the base (Fig. 13) and extending from the surface of the base that mates with bone (Fig. 13), wherein the plurality of tapered protrusions are structures that vary in porosity (paras. 0050-0052, 0065, 0087), wherein the plurality of protrusions have respective bottom portions contacting the base (Fig. 13) and respective top portions opposite the bottom portions (Fig. 13).  
Henry teaches the following regarding claim 19: the implant device of claim 18, wherein the plurality of tapered protrusions vary in porosity such that the respective bottom portions of the plurality of tapered protrusions are more porous than the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 20: the implant device of claim 18, wherein the plurality of tapered protrusions have a volume percentage of porosity vary between about 30%-70% between the respective bottom portions of the plurality of tapered protrusions and the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774